                           Case 1:20-cv-03127-SAB                  ECF No. 104-3           filed 11/01/20         PageID.2956 Page 1 of 19


RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 10/31/2020 to 10/31/2020 for "CENTRAL | LAKELAND |
All MPOOs"
Area         District     MPOO or ZIP     Facility Name                      Total Count No Response        Incomplete Non-Compliant   Certified         % Certified
CENTRAL      Lakeland     MPOO 1          Arlington Heights                             1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Des Plaines Downtown Station                  1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Des Plaines Main Post Office                  1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Downtown Rockford                             1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Elk Grove Village Branch                      1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Evanston Main Office                          1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Evanston North                                1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Evanston South                                1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Four Mile Station                             1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Glenview Main Office                          1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Gr Bay Downtown Station                       1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Green Bay/John W Byrnes MPO                   1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Hansen Road Station                           1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          John P Cofrin Station                         1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Kilburn Rockford                              1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Loves Park Branch                             1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          New Berlin                                    1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Northfield                                    1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Old Orchard Station                           1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Racine Main Office                            1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Rockford Broadway Station                     1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Rockford East Station                         1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Rockford Main Office                          1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Rockford New Towne                            1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Rosemont Branch                               1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Skokie Main Office                            1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Waukesha Main Office                          1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          West Racine Station                           1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 1          Winnetka                                      1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Big Bend Main Office                          1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Bristol Main Office                           1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Burlington Main Office                        1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Caledonia Wi, Main Office                     1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Camp Lake Main Office                         1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Cudahy Main Office                            1               0             0              0               1            100
CENTRAL      Lakeland     MPOO 2          Darien Main Office                            1               0             0              0               1            100
                     Case 1:20-cv-03127-SAB            ECF No. 104-3       filed 11/01/20   PageID.2957 Page 2 of 19


CENTRAL   Lakeland   MPOO 2   Delavan                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Dousman Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Eagle                                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   East Troy Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Elkhorn Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Fontana Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Franklin Branch                          1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Franksville                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Genesee Depot Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Genoa City Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Greendale Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Hales Corners Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Helenville Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Honey Creek Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Kansasville                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Kenosha                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Kenosha Carrier Annex                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Lake Geneva                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Lyons Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Mukwonago Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Muskego Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   New Munster Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   North Prairie                            1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Oak Creek Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Palmyra                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Pell Lake Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Pleasant Prairie Main Office             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Powers Lake                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Rochester                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Salem Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Silver Lake Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Somers Post Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   South Milwaukee                          1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Springfield Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Sturtevant Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Trevor                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Twin Lakes Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Union Grove Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Wales Post Office.                       1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2958 Page 3 of 19


CENTRAL   Lakeland   MPOO 2   Walworth Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Waterford Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Whitewater Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Williams Bay Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Wilmot Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Woodworth Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 2   Zenda                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Adams Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Adell Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Allenton                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Arlington                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Ashippun Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Baraboo Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Beaver Dam                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Belgium Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Brandon                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Briggsville Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Brookfield Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Brownsville                            1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Burnett                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Butler Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cambria Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Campbellsport Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cascade Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cazenovia Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cedar Grove Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cedarburg Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Chilton Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Cleveland                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Clyman Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Colgate                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Columbus Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Dalton Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Delafield Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Doylestown Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Eden Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Elkhart Lake Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Elm Grove Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   ELRoy Main Office                      1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2959 Page 4 of 19


CENTRAL   Lakeland   MPOO 3   Endeavor Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Fairwater Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Fall River Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Fox Lake                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Fredonia Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Friendship Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Friesland Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Germantown Post Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Glenbeulah                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Grafton Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Grand Marsh Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hartford Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hartland Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hillpoint                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hingham                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Horicon Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hubertus Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Hustisford Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Iron Ridge Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Ixonia Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Jackson Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Johnson Creek Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Juneau Wi, Post Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Kewaskum Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Kiel Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Kingston Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Kohler                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   La Valle Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lake Delton Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lannon Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lebanon Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lime Ridge Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Loganville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lomira Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Lyndon Station Main Office             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Malone Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Markesan Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Marquette Main Office (Wi)             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Mauston Main Office                    1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2960 Page 5 of 19


CENTRAL   Lakeland   MPOO 3   Mayville Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Menomonee Falls                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Merton Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Montello Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Mount Calvary                          1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Nashotah Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Neosho Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   New Holstein Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   New Lisbon                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Newburg Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Newton Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   North Freedom                          1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   North Lake Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Oakfield Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Oconomowoc Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Okauchee Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Oostburg Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Oxford Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Packwaukee                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Pardeeville                            1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Pewaukee Carrier Annex                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Pewaukee Main (Retail)                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Plymouth Post Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Port Washington Main Office            1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Portage                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Poynette                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Randolph Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Random Lake Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Reedsburg Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Reeseville                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Richfield Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Rio Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Rock Springs Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Rubicon Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Saint Cloud Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Saukville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Sheboygan Falls                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Sheboygan Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Slinger Main Office                    1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB             ECF No. 104-3       filed 11/01/20   PageID.2961 Page 6 of 19


CENTRAL   Lakeland   MPOO 3   Stockbridge                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Sullivan                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Sussex Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Theresa Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Thiensville                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Union Center                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Waldo                                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Watertown Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Waupun Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   West Bend                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Westfield                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Wisconsin Dells                           1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Wonewoc Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 3   Wyocena                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Afton                                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Albany                                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Arena                                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Argyle Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Avalon Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Avoca Main Office                         1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Bagley Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Barneveld                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Beetown Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Belleville                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Belmont Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Beloit Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Benton Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Black Earth Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Blanchardville                            1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Bloomington                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Blue Mounds Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Blue River                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Boscobel                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Brodhead Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Brooklyn Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Browntown                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Cambridge Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Cassville Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Clinton Main Office                       1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2962 Page 7 of 19


CENTRAL   Lakeland   MPOO 4   Cobb Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Cottage Grove Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Cross Plains                           1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Cuba City Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Dane                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Darlington Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   De Forest Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Deerfield Wi, Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Dickeyville Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Dodgeville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Downtown Janesville                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Edgerton Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Evansville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Fennimore Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Footville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Fort Atkinson Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Glen Haven                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Gotham                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Gratiot                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Hazel Green Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Highland                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Hollandale Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Janesville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Jefferson Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Juda                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Kieler Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Lake Mills                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Lancaster Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Linden Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Livingston Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Lodi Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Lone Rock Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Lowell                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Marshall                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Mazomanie                              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Mc Farland Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Merrimac Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Milton Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Mineral Point Main Office              1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB            ECF No. 104-3       filed 11/01/20   PageID.2963 Page 8 of 19


CENTRAL   Lakeland   MPOO 4   Monroe Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Montfort                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Monticello                               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Morrisonville Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Mount Hope Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Mount Horeb Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Muscoda                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   New Glarus Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Oregon Wi, Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Orfordville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Patch Grove Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Plain Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Platteville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Potosi                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Prairie Du Chien Main Office             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Prairie Du Sac Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Rewey Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Richland Center Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Ridgeway                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Sauk City Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Sextonville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Sharon                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Shullsburg Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Sinsinawa Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   South Wayne Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Spring Green Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Stitzer Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Stoughton Carrier Annex                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Stoughton Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Sun Prairie Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Waterloo Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Waunakee                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Wauzeka                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Windsor                                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 4   Woodford                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Abrams Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Algoma Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Almond Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Appleton Main Office                     1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB           ECF No. 104-3       filed 11/01/20   PageID.2964 Page 9 of 19


CENTRAL   Lakeland   MPOO 5   Baileys Harbor                          1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Bancroft Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Bear Creek Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Berlin Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Big Falls Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Black Creek Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Bonduel                                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Brillion Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Brussels                                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Butte Des Morts Main Office             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Caroline Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Casco Main Office                       1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Cecil                                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Clintonville Main Office                1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Collins Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Coloma Main Office                      1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Combined Locks Main Office              1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Dale Main Office                        1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   De Pere Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Denmark Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Egg Harbor Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Eldorado Main Office                    1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Ellison Bay                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Embarrass Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Ephraim Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Fish Creek Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Fond Du Lac Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Forest Junction Main Office             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Forestville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Francis Creek Main Office               1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Fremont Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Grand Chute                             1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Green Lake Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Greenleaf Main Office                   1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Greenville Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Hancock Wi Main Office                  1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Hilbert Main Office                     1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Hortonville Main Office                 1            0         0          0       1     100
CENTRAL   Lakeland   MPOO 5   Iola Main Office                        1            0         0          0       1     100
                     Case 1:20-cv-03127-SAB         ECF No. 104-3       filed 11/01/20   PageID.2965 Page 10 of 19


CENTRAL   Lakeland   MPOO 5   Kaukauna Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Kellnersville Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Kewaunee Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Kimberly Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   King Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Krakow Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Larsen Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Leopolis Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Little Chute                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Little Suamico Main Office            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Luxemburg                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Manawa Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Manitowoc Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Maribel Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Marion Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Menasha Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Mishicot Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Neenah Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Neshkoro Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   New Franken                           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   New London Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Nichols Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Ogdensburg Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Omro Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Oneida Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Oshkosh Carrier Annex                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Oshkosh Downtown Station              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Oshkosh Post Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Pickett Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Pine River Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Plainfield Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Potter Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Poy Sippi Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Princeton Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Pulaski                               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Readfield Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Redgranite Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Reedsville                            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Ripon Main Office                     1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2966 Page 11 of 19


CENTRAL   Lakeland   MPOO 5   Rosendale Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Saint Nazianz Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Saxeville Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Scandinavia Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Seymour Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Shawano Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Sherwood Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Shiocton Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Sister Bay Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Sturgeon Bay                           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Suamico Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Tisch Mills Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Two Rivers Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Valders                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Van Dyne Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Washington Island Main Office          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Waukau Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Waupaca Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Wautoma Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Weyauwega Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Whitelaw Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Wild Rose Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Winnebago Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Winneconne Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 5   Wrightstown                            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Abbotsford                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Amberg                                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Amherst Junction Main Office           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Amherst Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Aniwa Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Antigo Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Argonne Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Armstrong Creek Main Office            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Arpin Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Athelstane Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Athens Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Auburndale Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Babcock Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Birnamwood                             1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2967 Page 12 of 19


CENTRAL   Lakeland   MPOO 6   Blenker Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Boulder Junction Main Office           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Bowler                                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Brantwood Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Brokaw Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Butternut Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Chili Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Clam Lake                              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Colby Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Coleman Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Conover Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Crandon                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Crivitz Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Curtiss Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Custer Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Deerbrook Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Dorchester Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Eagle River Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Edgar Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Eland Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Elcho Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Fence Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Fifield Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Florence Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Gillett Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Gilman Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Gleason Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Glen Flora                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Glidden Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Goodman Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Granton Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   GreeNWood Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Gresham Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Harshaw Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Hatley Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Hawkins                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Hazelhurst Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Hurley Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Irma Main Office                       1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB         ECF No. 104-3       filed 11/01/20   PageID.2968 Page 13 of 19


CENTRAL   Lakeland   MPOO 6   Iron Belt Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Junction City Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Kennan Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Keshena                               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Lac Du Flambeau Main Office           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Lake Tomahawk Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Lakewood                              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Land O Lakes Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Laona                                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Lena Wi, Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Long Lake Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Loyal Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Lublin Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Manitowish Waters Main Office         1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Marathon Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Marinette Post Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   MarSHField                            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Mattoon Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Medford Post Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Mellen Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Mercer Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Merrill Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Minocqua                              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Montreal Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Mosinee Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Mountain Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Neillsville Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Nekoosa Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Nelsonville Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Neopit                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Niagara Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Oconto Falls                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Oconto Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Ogema Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Owen Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Park Falls Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Pelican Lake Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Pembine Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Peshtigo Main Office                  1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2969 Page 14 of 19


CENTRAL   Lakeland   MPOO 6   Phelps Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Phillips Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Pickerel Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Pittsville Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Plover Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Port Edwards Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Porterfield Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Pound Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Prentice Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Presque Isle                           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Rhinelander Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Rib Lake Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Ringle Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Rosholt                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Rothschild Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Rudolph Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Saint Germain                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Saxon                                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Sayner Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Schofield Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Spencer Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Stetsonville Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Stevens Point Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Stratford Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Summit Lake Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Suring Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Three Lakes                            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Tigerton Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Tilleda Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Tomahawk Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Tony Main Office                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Townsend Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Tripoli Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Unity Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Vesper Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Wabeno Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Wausau Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Wausaukee Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Westboro Main Office                   1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2970 Page 15 of 19


CENTRAL   Lakeland   MPOO 6   White Lake Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Willard Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Wisconsin Rapids Main Office           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Withee Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Wittenberg Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 6   Woodruff Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Apple River Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Ashton Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Baileyville Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Belvidere Post Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Byron                                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Caledonia Il, Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Cedarville Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Chadwick Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Chana Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Cherry Valley Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Dakota Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Davis                                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Davis Junction Main Offic              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Deerfield Il, Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Dixon Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Durand Post Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   East Dubuque Post Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Edison Square Station                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Eleroy Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Elizabeth Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Forreston Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Franklin Grove Main Offic              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Freeport Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Galena Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Galena Square                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Galt Main Office                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Garden Prairie Main Offic              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   German Valley Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Glencoe Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Golf Post Office                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Great Lakes Branch                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Gurnee Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Hanover Main Office                    1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB         ECF No. 104-3       filed 11/01/20   PageID.2971 Page 16 of 19


CENTRAL   Lakeland   MPOO 7   Harmon Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Highland Park Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Highwood Post Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Holcomb Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Kenilworth Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Lake Bluff Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Lake Forest Carrier Annex             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Lake Forest Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Lanark                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Leaf River Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Lena Il, Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   LindeNWood Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Mc Connell Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Milledgeville Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Monroe Center Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Morton Grove                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Mount Carroll Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Mount Morris Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Nachusa Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Nora Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   North Chicago Main Office             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Northbrook Downtown                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Northbrook Post Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Orangeville Post Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Oregon Il, Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Park Ridge Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Pearl City Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Pecatonica Post Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Polo Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Poplar Grove Main Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Ridott Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Rochelle Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Rock City Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Rock Falls Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Rockton Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Roscoe Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Russell Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Savanna Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Scales Mound Main Office              1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB          ECF No. 104-3       filed 11/01/20   PageID.2972 Page 17 of 19


CENTRAL   Lakeland   MPOO 7   Seward Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Shannon Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Shirland Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   South Beloit Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Sterling Post Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Stillman Valley Main Off               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Stockton Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Techny Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Wadsworth Post Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Warren Main Office                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Waukegan                               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Wilmette Main Post Office              1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Winnebago Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Winslow Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Winthrop Harbor Main Office            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Woosung Post Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 7   Zion Post Office                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Capitol Station Delivery Unit          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Capitol Station Retail                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Hilldale                               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Madison Main - Carrier Annex           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Madison Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Middleton Branch                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Monona                                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   South Side                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   University                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Verona Branch                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 8   Westside                               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Antioch Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Barrington                             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Barrington Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Buffalo Grove                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Capron                                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Cary Main Office                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Crystal Lake Main Office               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Fox Lake Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Fox River Grove Main Office            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Grayslake Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Harvard Main Office                    1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB           ECF No. 104-3       filed 11/01/20   PageID.2973 Page 18 of 19


CENTRAL   Lakeland   MPOO 9   Hebron Main Office                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Ingleside Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Island Lake Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Lake Villa Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Lake Zurich Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Libertyville Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Lincolnshire Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Mc Henry Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Mount Prospect                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Mundelein Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Palatine Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Prospect Heights Main Office            1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Richmond Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Ringwood Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Round Lake Main Office                  1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Spring Grove Main Office                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Vernon Hills Branch                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Wauconda                                1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Wheeling Main Office                    1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Wonder Lake Main Office                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO 9   Woodstock Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Airport Mail Center Station             1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Bay View Saint Francis Station          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Bradley Carrier Annex                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Dr Martin Luther King JR Station        1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Fred John Station                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Greenfield Branch                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Hampton Station                         1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Harbor Station                          1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Hilltop Station                         1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Juneau Station Branch                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Mid City Station                        1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Milwaukee Main Office                   1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   North Milwaukee Station                 1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   North Shore Branch                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Parklawn Station                        1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Root River Branch                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Sequoia Retail Unit                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Shorewood Branch                        1             0        0           0       1     100
                     Case 1:20-cv-03127-SAB         ECF No. 104-3       filed 11/01/20   PageID.2974 Page 19 of 19


CENTRAL   Lakeland   MPOO M   Shorewood Carrier Annex               1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Teutonia Station                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Tuckaway Branch                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Va Hospital                           1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Wauwatosa Branch                      1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   West Allis Branch                     1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   West Milwaukee                        1             0        0           0       1     100
CENTRAL   Lakeland   MPOO M   Western Station                       1             0        0           0       1     100
CENTRAL   Lakeland   MPOO T   Palatine Proc/Dist Boxes              1             0        0           0       1     100
